Title: Enclosure: [Letter to The New-York Daily Gazette], [1 October 1793]
From: 
To: 


One Andrew G. Fraunces, lately a clerk in the treasury department, has been endeavoring to have it believed, that he is possessed of some facts, of a nature to criminate the official conduct of the Secretary of the Treasury; an idea to which, for obvious reasons, an extensive circulation has been given, by a certain description of persons. The Public may be assured, that the said Fraunces has been regularly and repeatedly called upon, to declare the grounds of his suggestion; that he has repeatedly evaded the enquiry; that he possesses no facts of the nature pretended; and that he is a dispicable calumniator.
 